 



Exhibit 10.11
JOINDER AGREEMENT
     THIS JOINDER IN SECURITY AGREEMENT, STOCK PLEDGE AGREEMENT AND INTELLECTUAL
PROPERTY SECURITY AGREEMENT (this “Joinder”) is executed as of April 17, 2007 by
sentitO Networks, Inc., a Delaware corporation (“Joining Party”), and delivered
to Laurus Master Fund, Ltd., a Cayman Islands company (the “Purchaser”). Except
as otherwise defined herein, terms used herein and defined in the Security
Agreement (as defined below) shall be used herein as therein defined.
W I T N E S S E T H:
     WHEREAS, Verso Technologies, Inc., a Minnesota corporation (the “Company”),
certain Subsidiaries of the Company and the Purchaser, have entered into a
Security Agreement, dated as of September 20, 2006 (as amended, modified or
supplemented from time to time, the “Security Agreement”), providing for the
issuance of the Notes and the Warrant and the execution of the the Ancillary
Agreement referred to in the Security Agreement; and
     WHEREAS, the Joining Party is a direct or indirect Subsidiary of the
Company and desires, or is required pursuant to the provisions of the Security
Agreement, to become an Eligible Subsidiary under the Security Agreement, a
Pledgor under the Stock Pledge Agreement and a Grantor under the Intellectual
Property Security Agreement;
     NOW, THEREFORE, in consideration of the foregoing and other benefits
accruing to the Joining Party, the receipt and sufficiency of which are hereby
acknowledged, the Joining Party hereby makes the following representations and
warranties to the Purchaser and hereby covenants and agrees with the Purchaser
as follows:
     NOW, THEREFORE, the Joining Party agrees as follows:
     1. By this Joinder, the Joining Party becomes (i) an Eligible Subsidiary
for all purposes under the Security Agreement, (ii) a Pledgor for all purposes
under the Stock Pledge Agreement and (iii) a Grantor under the Intellectual
Property Security Agreement.
     2. The Joining Party agrees that, upon its execution hereof, it will become
an Eligible Subsidiary under, and as defined in, the Security Agreement, and
will be bound by all terms, conditions and duties applicable to an Eligible
Subsidiary under the Security Agreement. Without limitation of the foregoing and
in furtherance thereof, as security for the due and punctual payment of the
Obligations (as in the Security Agreement), the Joining Party hereby pledges,
hypothecates, assigns, transfers, sets over and delivers to the Purchaser and
grants to the Purchaser a security interest in all Collateral (as defined in the
Security Agreement), if any, now owned or, to the extent provided in the
Security Agreement, hereafter acquired by it.
     3. The Joining Party agrees that, upon its execution hereof, it will become
a Pledgor under, and as defined in, the Stock Pledge Agreement, and will be
bound by all terms, conditions and duties applicable to a Pledgor under the
Stock Pledge Agreement. Without

 



--------------------------------------------------------------------------------



 



Page 2
limitation of the foregoing and in furtherance thereof, as security for the due
and punctual payment of the Indebtedness (as defined in the Stock Pledge
Agreement), the Joining Party hereby pledges, hypothecates, assigns, transfers,
sets over and delivers to the Purchaser grants to the Purchaser a security
interest in all Collateral (as defined in the Stock Pledge Agreement), if any,
now owned or, to the extent provided in the Stock Pledge Agreement, hereafter
acquired by it.
     4. The Joining Party agrees that, upon its execution hereof, it will become
a Grantor under, and as defined in, the Intellectual Property Security
Agreement, and will be bound by all terms, conditions and duties applicable to a
Grantor under the Intellectual Property Security Agreement. Without limitation
of the foregoing and in furtherance thereof, as security for the due and
punctual payment of the Obligations (as defined in the Intellectual Property
Security Agreement), the Joining Party hereby pledges, hypothecates, assigns,
transfers, sets over and delivers to the Purchaser grants to the Purchaser a
security interest in all Intellectual Property Collateral (as defined in the
Intellectual Property Security Agreement), if any, now owned or, to the extent
provided in the Intellectual Property Security Agreement, hereafter acquired by
it.
     5. In connection with the grant by the Joining Party, pursuant to
paragraphs 2, 3 and 4 above, of a security interest in all of its right, title
and interest in the Collateral (as defined in each of the Security Agreement and
the Stock Pledge Agreement) and the Intellectual Property Collateral (as defined
in the Intellectual Property Security Agreement) in favor of the Purchaser, the
Joining Party (i) agrees to deliver to the Purchaser, together with the delivery
of this Joinder, each of the items specified in Section 3 of the Stock Pledge
Agreement, (ii) agrees to execute (if necessary) and deliver to the Purchaser
such financing statements, in form acceptable to the Purchaser, as the Purchaser
may request or as are necessary or desirable in the opinion of the Purchaser to
establish and maintain a valid, enforceable, first priority perfected security
interest in the Collateral (as defined in each of the Master Security Agreement
and the Stock Pledge Agreement) owned by the Joining Party, (iii) authorizes the
Purchaser to file any such financing statements without the signature of the
Joining Party where permitted by law (such authorization includes a description
of the Collateral as “all assets and all personal property, whether now owned
and/or hereafter acquired” of the Joining Party (or any substantially similar
variation thereof)) and (iv) agrees to execute and deliver to the Purchaser
assignments of United States trademarks, patents and copyrights (and the
respective applications therefor) to the extent requested by the Purchaser.
     6. Without limiting the foregoing, the Joining Party hereby makes and
undertakes, as the case may be, each covenant, representation and warranty made
by, and as (i) each Eligible Subsidiary pursuant to the Security Agreement,
(iii) each Pledgor pursuant to the Stock Pledge Agreement and (iv) each Grantor
pursuant to the Intellectual Property Security Agreement, in each case as of the
date hereof (except to the extent any such representation or warranty relates
solely to an earlier date in which case such representation and warranty shall
be true and correct as of such earlier date), and agrees to be bound by all
covenants, agreements and obligations of a an Eligible Subsidiary, Assignor and
Grantor pursuant to the Security Agreement, Stock Pledge Agreement and the
Intellectual Property Security Agreement, respectively, and all other Related
Agreements to which it is or becomes a party.

 



--------------------------------------------------------------------------------



 



Page 3
     8. Each of Schedules 2, 7(a), 7(c), 7(p), 12(b), 12(c), 12(f), 12(g),
12(h), 12(i), 12(j), 12(l), 12(m), 12(n) and 12(aa) of the Security Agreement is
hereby amended by supplementing such Schedule with the information for the
Joining Party contained on Schedules 2, 7(a), 7(c), 7(p), 12(b), 12(c), 12(f),
12(g), 12(h), 12(i), 12(j), 12(l), 12(m), 12(n) and 12(aa) attached hereto as
Annex I. Schedule A to the Stock Pledge Agreement is hereby amended by
supplementing such Schedule with the information for the Joining Party contained
on Schedule A attached hereto as Annex II. In addition, Schedules I, II and III
to the Intellectual Property Security Agreement is hereby amended by
supplementing such Schedule with the information for the Joining Party contained
on Schedules I, II and III attached hereto as Annex III.
     9. This Joinder shall be binding upon the parties hereto and their
respective successors and permitted assigns and shall inure to the benefit of
and be enforceable by each of the parties hereto and its successors and
permitted assigns, provided, however, the Joining Party may not assign any of
its rights, obligations or interest hereunder or under the Security Agreement or
any Ancillary Agreement without the prior written consent of the Purchaser or as
otherwise permitted by the Security Agreement or any Ancillary Agreement. THIS
JOINDER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK. This Joinder may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument. In the event that any provision of this Joinder shall
prove to be invalid or unenforceable, such provision shall be deemed to be
severable from the other provisions of this Joinder which shall remain binding
on all parties hereto.
     10. From and after the execution and delivery hereof by the parties hereto,
this Joinder shall constitute an “Ancillary Agreement” for all purposes of the
Security Agreement and the Ancillary Agreements.
     11. The effective date of this Joinder is April 17, 2007.
* * *

 



--------------------------------------------------------------------------------



 



Page 4
     IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed as of the date first above written.

            SENTITO NETWORKS, INC.
      By:   /s/ Martin D. Kidder       Name:  Martin D. Kidder        
Title:  CFO    

 



--------------------------------------------------------------------------------



 



         

Page 5
Accepted and Acknowledged by:
LAURUS MASTER FUND, LTD.

                By:   /s/ David Grin       Name:   David Grin       Title:  
Director    

 